NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 28 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

KEICY CHUNG,                                     No. 21-15936

                Plaintiff-Appellant,             D.C. No. 1:18-cv-00469-LEK-RT

 v.
                                                 MEMORANDUM*
VISTANA VACATION OWNERSHIP,
INC.; STARWOOD HOTELS AND
RESORTS WORLDWIDE, LLC, FKA
Starwood Hotels and Resorts Worldwide,
Inc.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Keicy Chung appeals pro se from the district court’s judgment dismissing

his diversity action alleging state law claims related to his purchase of a timeshare



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
property in Hawaii. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion the denial of leave to amend. Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011). We affirm.

      The district court did not abuse its discretion by denying Chung’s fourth

motion to amend his complaint because Chung’s proposed amended claims were

barred by res judicata and amendment would have been futile. See id. (dismissal

without leave to amend is proper when amendment would be futile); DKN

Holdings LLC v. Faerber, 352 P.3d 378, 386 (Cal. 2015) (setting forth claim and

issue preclusion doctrine under California law); Fed’n of Hillside & Canyon Ass’ns

v. City of Los Angeles, 24 Cal. Rptr. 3d 543, 557 (Ct. App. 2004) (claim preclusion

“bars the litigation not only of issues that were actually litigated but also issues that

could have been litigated”); see also Taylor v. Sturgell, 553 U.S. 880, 891 & n.4

(2008) (the preclusive effect of judgments in diversity cases is determined by the

preclusion rules of the state in which the rendering court sits).

      The district court did not abuse its discretion by construing Chung’s

objection as a motion for reconsideration and denying it because Chung failed to

establish any basis for such relief. See Sch. Dist. No. 1J, Multnomah County, Or.

v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (setting forth standard of review

and bases for reconsideration).

      AFFIRMED.


                                           2                                     21-15936